 
EXHIBIT A
MEGA MEDIA GROUP, INC.
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the "Note") issued to the undersigned
by MEGA MEDIA GROUP INC. (the "Company"). In accordance with and pursuant to the
Note, the undersigned hereby elects to convert the Conversion Amount (as defined
in the Note) of the Note indicated below into shares of Common Stock par value
$0.001 per share (the "Common Stock") of the Company, as of the date specified
below.
 
        Date of Conversion: 8/8/08
 
        Aggregate Conversion Amount to be converted: $100,172.60
 
Please confirm the following information:
 
        Conversion Price: .0319
 
        Number of shares of Common Stock to be issued: 3,138,239
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
        Issue to: Jaworek Capital LLC.
               75 Maiden Lane, Suite 904
               New York, NY, 10038
 
        Facsimile Number: 212-952-1101
 
        Authorization: /s/ Michal Jaworek
 
            By: Michal Jaworek
 
    Title: President
 
Dated: 8/8/08
 
Account Number:                                                   
(if electronic book entry transfer)
 
Transaction Code Number:                                  
(if electronic book entry transfer)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

DATE  CLOSING PRICE    
 Monday, July 14, 2008
 $0.0500
   
 Tuesday, July 15, 2008
  $0.0500
   
 Friday, July 25, 2008
 $0.0400
   
 Monday, July 28, 2008
 $0.0350
   
 Tuesday, July 29, 2008
 $0.0400
   
 Wednesday, July 30, 2008
 $0.0250
   
 Thursday, July 31, 2008
 $0.0400
   
 Friday, August 01, 2008
 $0.0590
   
 Monday, August 04, 2008
 $0.0350
   
 Tuesday, August 05, 2008
 $0.0350
   
 Wednesday, August 06, 2008
 $0.0500
   
 Thursday, August 07, 2008
 $0.0400
    10 Day Average
 $0.0399
            Principal Amount
 $100,000.00
    Earned Interest
 $172.60
   0.000247 Daily Rate  7 Days Interest Conversion Amount
 $100,172.60
    Conversion Price
 $0.0319
    Shares Issued in Conversion
 3,138,239
            Conversion Date
 Friday, August 08, 2008
   

 